DETAILED ACTION
Applicant's submission filed on 28 July 2022 has been entered.  Claims 1, 15, 17, and 23 are currently amended; claims 3, 4, and 20 are cancelled; claims 2, 5-14, 16, 18, 19, 21, and 22 are previously presented; no claims have been added.  Claims 1, 2, 5-19, and 21-23 are pending and ready for examination.

Response to Arguments
Applicant’s arguments, see pages 8-9, filed 28 July 2022, with respect to “Rejection of Claims under 112” have been fully considered and the examiner notes the applicant has made the appropriate corrections to overcome the rejection.
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 28 July 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 14, 15, 17, 19, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kasher et al. (US 2019/0341973 A1), hereafter referred Kasher, in view of Wang et al. (US 2018/0206139 A1), hereafter referred Wang, in view of Kwak (US 2005/0009565 A1) in view of Kasslin et al. (US 2006/0218271 A1), hereafter referred Kasslin, further in view of Young et al. (US 2010/0279679 A1), hereafter referred Young.

Regarding claim 1, Kasher teaches an apparatus of a station (STA), the apparatus comprising: memory; and processing circuitry coupled to the memory (Kasher, [0083]; processor and memory disclosed), the processing circuity configured to:
decode, from a requesting STA, a link measurement request frame received from a requesting STA (Kasher, Fig. 4, [0054]; another STA referred as Responder receives a link measurement request from the Initiator STA); and 
configure the STA to transmit the unsolicited link measurement report frame, to the requesting STA, before an end of the first report interval (Kasher, Fig. 4, [0054]; the Responder STA respond with a link measurement report with various link parameters measured by the Responder).
While Kasher teaches the Responder STA to receive the link measurement request frame and encode an unsolicited link measurement report frame to comprise the link measurements based on the link measurement request frame (Kasher, Fig. 4 and 4a, [0054]-[0055]; the link parameters computed using the measurements at a receiver can be based on any of the received frames from the requesting STA including Link Measurement Request frames), Kasher does not expressly teach the link measurement request frame comprising a periodic report request subelement, the periodic report request subelement comprising: a report start time subfield, wherein the report start time subfield indicates a start of a first reporting interval with a lower four (4) octets of a timing synchronization function (TSF) timer.
However, Wang teaches the link measurement request frame comprising a periodic report request subelement (Wang, Fig. 57, [0246]; a Multi-Relay Link Measurement Setup Frame is transmitted to define the periodicity of the link measurement), the periodic report request subelement comprising: a report start time subfield, wherein the report start time subfield indicates a start of a first reporting interval with a lower four (4) octets of a timing synchronization function (TSF) timer (Wang, Fig. 14, [0157]; a Start Time field may indicate the lower order 4 octets of the TSF timer).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher to include the above recited limitations as taught by Wang in order to setup the periodic channel evaluation (Wang, [0246]).
While Wang suggests wherein the measurement request frame indicates the STA is to send at least one unsolicited measurement report during each of the number of report intervals (Wang, Fig. 57, [0246]-[0248]; where for each periodic channel evaluation cycle, the channel measurement results are taken and transmitted and the channel evaluation procedures may be repeated per periodic cycle), Kasher in view of Wang does not expressly teach take link measurements within the first report interval, the link measurements based on signals received from the requesting STA.
However, Kwak teaches take link measurements within the first report interval, the link measurements based on signals received from the requesting STA (Kwak, [0018]-[0040]; a beacon request can have periodic measurements such that a single measurement request produces multiple reports when relevant, where the period subfield defines the period interval for the measurement period and Table 4 outlines the reporting condition where the report can be issued after each measurement.  The channel Band field of the beacon request indicates the frequency band, taken from Table 1, in which the receiving STA conducts its measurement).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang to include the above recited limitations as taught by Kwak in order to support dynamic data rate adjustments (Kwak, [0008]).
Kasher in view of Wang further in view of Kwak does not expressly teach the periodic report request subelement further comprising: a report interval time subfield, wherein the report interval time subfield indicates an interval of time, in microseconds, at which the responding STA is to take measurements and send an unsolicited link measurement report frame to the requesting STA.
However, Kasslin teaches the periodic report request subelement further comprising: a report interval time subfield, wherein the report interval time subfield indicates an interval of time, in microseconds, at which the responding STA is to take measurements and send an unsolicited link measurement report frame to the requesting STA (Kasslin, Fig. 17, [0105] and [0113]-[0126]; each measurement report element may preferably contain the same measurement token field value as the corresponding request element, including actual measurement start time 1202 and a measurement duration 1204 which preferably is set equal to the duration over which the metrics are measured, expressed in TUs.  The examiner contends that while Kasslin teaches the duration being in a generic Time Unit (TU) and not expressly millisecond, a person of ordinary skill would easily recognize millisecond as an example of a unit of time and can properly convert between all known units of time to be expressed in milliseconds if desired).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang further in view of Kwak to include the above recited limitations as taught by Kasslin in order to allow the reporting STA to report that something is going wrong as well as the initiating STA to control reporting rules (Kasslin, [0014]).
Kasher in view of Wang in view of Kwak further in view of Kasslin does not expressly teach the periodic report request subelement further comprising: a report count subfield, wherein the report count subfield indicates a number of reporting intervals.
However, Young teaches the periodic report request subelement further comprising: a report count subfield, wherein the report count subfield indicates a number of reporting intervals (Young, [0040]; in event triggered periodic measurement reporting, the UE may continue sending measurement reports over a plurality of reporting intervals until a predetermined number of reports is reached).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang in view of Kwak further in view of Kasslin to include the above recited limitations as taught by Young in order to apply different conditions that may limit how many measurement reports are sent (Young, [0040]).

Regarding claim 15, Kasher teaches a non-transitory computer-readable storage medium that stores instructions for execution by one or more processors of an apparatus of a station (STA) (Kasher, [0083]; processor, memory, and computer program product disclosed), the instructions to configure the one or more processors to:
decode, from a requesting STA, a link measurement request frame received from a requesting STA (Kasher, Fig. 4, [0054]; another STA referred as Responder receives a link measurement request from the Initiator STA); and
configure the STA to transmit the unsolicited link measurement report frame, to the requesting STA, before an end of the first report interval (Kasher, Fig. 4, [0054]; the Responder STA respond with a link measurement report with various link parameters measured by the Responder).
While Kasher teaches the Responder STA to receive the link measurement request frame and encode an unsolicited link measurement report frame to comprise the link measurements based on the link measurement request frame (Kasher, Fig. 4 and 4a, [0054]-[0055]; the link parameters computed using the measurements at a receiver can be based on any of the received frames from the requesting STA including Link Measurement Request frames), Kasher does not expressly teach the link measurement request frame comprising a periodic report request subelement, the periodic report request subelement comprising: a report start time subfield, wherein the report start time subfield indicates a start of a first reporting interval with a lower four (4) octets of a timing synchronization function (TSF) timer.
However, Wang teaches the link measurement request frame comprising a periodic report request subelement (Wang, Fig. 57, [0246]; a Multi-Relay Link Measurement Setup Frame is transmitted to define the periodicity of the link measurement), the periodic report request subelement comprising: a report start time subfield, wherein the report start time subfield indicates a start of a first reporting interval with a lower four (4) octets of a timing synchronization function (TSF) timer (Wang, Fig. 14, [0157]; a Start Time field may indicate the lower order 4 octets of the TSF timer).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher to include the above recited limitations as taught by Wang in order to setup the periodic channel evaluation (Wang, [0246]).
While Wang suggests wherein the measurement request frame indicates the STA is to send at least one unsolicited measurement report during each of the number of report intervals (Wang, Fig. 57, [0246]-[0248]; where for each periodic channel evaluation cycle, the channel measurement results are taken and transmitted and the channel evaluation procedures may be repeated per periodic cycle), Kasher in view of Wang does not expressly teach take link measurements within the first report interval, the link measurements based on signals received from the requesting STA.
However, Kwak teaches take link measurements within the first report interval, the link measurements based on signals received from the requesting STA (Kwak, [0018]-[0040]; a beacon request can have periodic measurements such that a single measurement request produces multiple reports when relevant, where the period subfield defines the period interval for the measurement period and Table 4 outlines the reporting condition where the report can be issued after each measurement.  The channel Band field of the beacon request indicates the frequency band, taken from Table 1, in which the receiving STA conducts its measurement).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang to include the above recited limitations as taught by Kwak in order to support dynamic data rate adjustments (Kwak, [0008]).
Kasher in view of Wang further in view of Kwak does not expressly teach the periodic report request subelement further comprising: a report interval time subfield, wherein the report interval time subfield indicates an interval of time, in microseconds, at which the responding STA is to take measurements and send an unsolicited link measurement report frame to the requesting STA.
However, Kasslin teaches the periodic report request subelement further comprising: a report interval time subfield, wherein the report interval time subfield indicates an interval of time, in microseconds, at which the responding STA is to take measurements and send an unsolicited link measurement report frame to the requesting STA (Kasslin, Fig. 17, [0105] and [0113]-[0126]; each measurement report element may preferably contain the same measurement token field value as the corresponding request element, including actual measurement start time 1202 and a measurement duration 1204 which preferably is set equal to the duration over which the metrics are measured, expressed in TUs.  The examiner contends that while Kasslin teaches the duration being in a generic Time Unit (TU) and not expressly millisecond, a person of ordinary skill would easily recognize millisecond as an example of a unit of time and can properly convert between all known units of time to be expressed in milliseconds if desired).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang further in view of Kwak to include the above recited limitations as taught by Kasslin in order to allow the reporting STA to report that something is going wrong as well as the initiating STA to control reporting rules (Kasslin, [0014]).
Kasher in view of Wang in view of Kwak further in view of Kasslin does not expressly teach the periodic report request subelement further comprising: a report count subfield, wherein the report count subfield indicates a number of reporting intervals.
However, Young teaches the periodic report request subelement further comprising: a report count subfield, wherein the report count subfield indicates a number of reporting intervals (Young, [0040]; in event triggered periodic measurement reporting, the UE may continue sending measurement reports over a plurality of reporting intervals until a predetermined number of reports is reached).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang in view of Kwak further in view of Kasslin to include the above recited limitations as taught by Young in order to apply different conditions that may limit how many measurement reports are sent (Young, [0040]).

Regarding claim 17, Kasher teaches an apparatus of a requesting station (STA), the apparatus comprising: memory; and processing circuitry coupled to the memory (Kasher, [0083]; processor and memory disclosed), the processing circuity configured to:
encode a link measurement request frame for a responding STA (Kasher, Fig. 4, [0054]; another STA referred as Responder receives a link measurement request from the Initiator STA); and
configure the requesting STA to transmit the link measurement report frame (Kasher, Fig. 4, [0054]; the Responder STA respond with a link measurement report with various link parameters measured by the Responder).
Kasher does not expressly teach the link measurement request frame comprising a report start time subfield, wherein the report start time subfield indicates a start of a first reporting interval with a lower four (4) octets of a timing synchronization function (TSF) timer.
However, Wang teaches the link measurement request frame comprising a report start time subfield, wherein the report start time subfield indicates a start of a first reporting interval with a lower four (4) octets of a timing synchronization function (TSF) timer (Wang, Fig. 14, [0157]; a Start Time field may indicate the lower order 4 octets of the TSF timer).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher to include the above recited limitations as taught by Wang in order to setup the periodic channel evaluation (Wang, [0246]).
Kasher in view of Wang does not expressly teach decode a link measurement report frame comprising the link measurements from the responding STA, the link measurements being of signals transmitted by the requesting STA and wherein the link measurement report frame is to be received within the first reporting interval.
However, Kwak teaches decode a link measurement report frame comprising the link measurements from the responding STA, the link measurements being of signals transmitted by the requesting STA (Kwak, Fig. 2, [0002], [0006], and [0045]; the measurement results are the periodic report RCPI 68 where the measurement parameter of RCPI include the new beacon received power level RCPI) and wherein the link measurement report frame is to be received within the first reporting interval (Kwak, [0018]-[0040]; a beacon request can have periodic measurements such that a single measurement request produces multiple reports when relevant, where the period subfield defines the period interval for the measurement period and Table 4 outlines the reporting condition where the report can be issued after each measurement.  The channel Band field of the beacon request indicates the frequency band, taken from Table 1, in which the receiving STA conducts its measurement).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang to include the above recited limitations as taught by Kwak in order to support dynamic data rate adjustments (Kwak, [0008]).
Kasher in view of Wang further in view of Kwak does not expressly teach the link measurement request frame further comprising a report interval time subfield, wherein the report interval time subfield indicates a duration of the reporting interval in microseconds, and wherein a first reporting interval is indicated by the report start time subfield and the report interval subfield.
However, Kasslin teaches the link measurement request frame further comprising a report interval time subfield, wherein the report interval time subfield indicates a duration of the reporting interval in microseconds, and wherein a first reporting interval is indicated by the report start time subfield and the report interval subfield (Kasslin, Fig. 17, [0105] and [0113]-[0126]; each measurement report element may preferably contain the same measurement token field value as the corresponding request element, including actual measurement start time 1202 and a measurement duration 1204 which preferably is set equal to the duration over which the metrics are measured, expressed in TUs.  The examiner contends that while Kasslin teaches the duration being in a generic Time Unit (TU) and not expressly millisecond, a person of ordinary skill would easily recognize millisecond as an example of a unit of time and can properly convert between all known units of time to be expressed in milliseconds if desired).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang further in view of Kwak to include the above recited limitations as taught by Kasslin in order to allow the reporting STA to report that something is going wrong as well as the initiating STA to control reporting rules (Kasslin, [0014]).
Kasher in view of Wang in view of Kwak further in view of Kasslin does not expressly teach the link measurement request frame further comprising a report count subfield, wherein the report count subfield indicates a number of reporting intervals.
However, Young teaches the link measurement request frame further comprising a report count subfield, wherein the report count subfield indicates a number of reporting intervals (Young, [0040]; in event triggered periodic measurement reporting, the UE may continue sending measurement reports over a plurality of reporting intervals until a predetermined number of reports is reached).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang in view of Kwak further in view of Kasslin to include the above recited limitations as taught by Young in order to apply different conditions that may limit how many measurement reports are sent (Young, [0040]).

Regarding claim 14, Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young teaches the apparatus of claim 1 above.  Further, Kasher teaches wherein the STA and the requesting STA are each configured to operate in accordance with one or more from the following group: Institute of Electrical and Electronic Engineers (IEEE) 802.1 lad, IEEE 802.1 lay, and IEEE 802.11 (Kasher, [0047]; IEEE 802.11 standard).

Regarding claim 19, Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young teaches the apparatus of claim 17 above.  Kasher in view of Wang further in view of Kwak does not expressly teach wherein the link measurements are based on the link measurement request frame.
However, Kasslin teaches wherein the link measurements are based on the link measurement request frame (Kasslin, Fig. 16, [0093]-[0099]; the STA use a measurement request frame containing one or more measurement request elements, where the measurement request elements are processed in sequence as long as resources are available and each specified measurement is made).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang further in view of Kwak to include the above recited limitations as taught by Kasslin in order to allow the reporting STA to report that something is going wrong as well as the initiating STA to control reporting rules (Kasslin, [0014]).

Regarding claim 23, Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young teaches the apparatus of claim 1 above.  Kasher in view of Wang in view of Kwak further in view of Kasslin does not expressly teach in response to a determination that a report interval number is equal to the number of report intervals indicated by the report count subfield, determine to stop taking link measurements.
However, Young teaches in response to a determination that a report interval number is equal to the number of report intervals indicated by the report count subfield, determine to stop taking link measurements (Young, [0040]; in event triggered periodic measurement reporting, the UE may continue sending measurement reports over a plurality of reporting intervals until a predetermined number of reports is reached).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang in view of Kwak further in view of Kasslin to include the above recited limitations as taught by Young in order to apply different conditions that may limit how many measurement reports are sent (Young, [0040]).

Claims 2, 5-9, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young as applied to claims 1, 15, and 17 above, and further in view of “Part 11: Wireless LAN Medium Access Control (MAC) and Physical Layer (PHY) Specifications, IEEE Computer Society Std 802.11 2016 PART 1 of 2”, hereafter referred IEEE.  IEEE was cited by applicant’s IDS filed 25 September 2019.

Regarding claims 2, 16, and 18, Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young teaches the apparatus of claim 1, the non-transitory computer-readable storage medium of claim 15, and the apparatus of claim 17 above.  Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young does not expressly teach wherein the processing circuitry is further configured to:
determine additional link measurements from an additional last received frame from the requesting STA received within an additional reporting interval, the additional reporting interval indicated by the report start time subfield, the report interval time subfield, and a reporting interval number of the additional reporting interval;
encode an additional link measurement report frame to comprise the additional link measurements; and
configure the STA to transmit the additional link measurements before an end of the additional reporting interval.
However, IEEE teaches wherein the processing circuitry is further configured to:
determine additional link measurements from an additional last received frame from the requesting STA received within an additional reporting interval, the additional reporting interval indicated by the report start time subfield, the report interval time subfield, and a reporting interval number of the additional reporting interval (IEEE, p. 1718; using the Beacon Table, the measuring STA will acquire the measurements for the contents of the Beacon Table in iterative measurements);
encode an additional link measurement report frame to comprise the additional link measurements (IEEE, p. 1718; the stored beacon information is the encoded measurement information that goes into the Beacon report and includes the current contents according to the Beacon Table); and
configure the STA to transmit the additional link measurements before an end of the additional reporting interval (IEEE, p. 1716-1718; at the end of the measurement duration, process all received Beacon response frames to compile the measurement report and transmit a Beacon report for that measured frame).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young to include the above recited limitations as taught by IEEE in order to comply with the IEEE standard that offers regulatory bodies a means of standardizing communication (IEEE, p. 122).

Regarding claim 5, Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young teaches the apparatus of claim 1 above.  While Kasslin teaches periodic link measurement reporting (Kasslin, [0110]; if desired, the requesting STA may issue concurrent measurement requests to achieve near-continuous reporting) and a report interval start time subfield and report interval time subfield (Kasslin, Fig. 17, [0105] and [0113]-[0126]; each measurement report element may preferably contain the same measurement token field value as the corresponding request element.  As actual measurement start time 1202, a measurement duration 1204, and transmitted counts 1212, 1214, 1216, 1218, and 1220), Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young does not expressly teach wherein the processing circuitry is further configured to:
encode the link measurement report frame to further comprise a periodic report subelement, the periodic report subelement comprising a period report control subfield and a statistics reset time offset subfield being the same as report time interval subfield, wherein the period report control subfield indicates whether the STA accepts to transmit periodic reports as indicated in the link measurement request frame, indicates whether the report interval start time subfield comprises a valid value, and indicates whether the statistics reset time subfield comprises a valid value.
However, IEEE teaches wherein the processing circuitry is further configured to:
encode the link measurement report frame to further comprise a periodic report subelement, the periodic report subelement comprising a period report control subfield and a statistics reset time offset subfield being the same as report time interval subfield (IEEE, p. 1722-1723; the STA statistics measurement report is defined in 9.4.2.21.9 and once the measurement report is accepted, the measurements continue to be active until the measurement is superseded by another STA statistics request from the requesting STA, where the reporting interval time with multiple iterations is the period when the superseding STA statistics request would happen, thus causing new measurements to be taken and effectively resetting the statistics from the previous report), wherein the period report control subfield indicates whether the STA accepts to transmit periodic reports as indicated in the link measurement request frame, indicates whether the report interval start time subfield comprises a valid value, and indicates whether the statistics reset time subfield comprises a valid value (IEEE, p. 731-733; the status code field is used to indicate the success or failure of the requested operation, where a status code of 39 indicates the request has not been successful due to one or more parameters have invalid values).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young to include the above recited limitations as taught by IEEE in order to comply with the IEEE standard that offers regulatory bodies a means of standardizing communication (IEEE, p. 122).

Regarding claim 6, Kasher in view of Wang in view of Kwak in view of Kasslin in view of Young further in view of IEEE teaches the apparatus of claim 5 above.  Kasher does not expressly teach the report interval start time subfield indicates a lower four (4) octets of a timing synchronization function (TSF) timer to indicate a start of a report interval of the link measurement report frame.
However, Wang teaches the report interval start time subfield indicates a lower four (4) octets of a timing synchronization function (TSF) timer to indicate a start of a report interval of the link measurement report frame (Wang, Fig. 14, [0157]; a Start Time field may indicate the lower order 4 octets of the TSF timer).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher to include the above recited limitations as taught by Wang in order to setup the periodic channel evaluation (Wang, [0246]).
Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young does not expressly teach wherein if the report interval start time subfield indicates the valid value;
If the statistics reset time subfield indicates the valid value, the statistics reset time subfield indicates a relative time offset in microseconds of a last event when a reset condition was met since a start of the reporting interval.
However, IEEE suggests wherein if the report interval start time and the statistics reset time subfields indicate the valid value (IEEE, p. 731-733; the status code field is used to indicate the success or failure of the requested operation, where a status code of 39 indicates the request has not been successful due to one or more parameters have invalid values.  If there are invalid values, the request would have failed and could not be carried out so the conditional would not be met);
the statistics reset time subfield indicates a relative time offset in microseconds of a last event when a reset condition was met since a start of the reporting interval (IEEE, p. 612-613, 685, 693, 761 the duration value is set to the time, in microseconds.  In fact, IEEE shows that it is well known to use microseconds in the subfield for any time measurement.  The time since the start of the reporting interval is the report interval time subfield described in Kasslin and the reset condition as described in IEEE is the new request).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young to include the above recited limitations as taught by IEEE in order to comply with the IEEE standard that offers regulatory bodies a means of standardizing communication (IEEE, p. 122).

Regarding claim 7, Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young teaches the apparatus of claim 1 above.  Further, Kasher teaches wherein the link measurement request frame comprises an extended link measurement element, the extended link measurement element comprising an element identification (ID) field, a length field, an element ID extension (Kasher, Fig. 7, [0067]; the format 700 is extended to include additional elements, including Element ID, Length).  
Kasher does not expressly teach a periodic request subelement, wherein the element ID field and the element ID extension indicate a type of subelement as a periodic request subelement, and wherein the periodic request subelement comprises the report start time subfield, the report interval time subfield, and the report count subfield.
However, Wang in view of Kwak in view of Kasslin further in view of Young teaches wherein the periodic request subelement comprises the report start time subfield, the report interval time subfield, and the report count subfield (as in Claim 1) and suggests a periodic request subelement (Kasslin, [0010] and [0110]; if desired, the requesting STA may issue periodic concurrent measurement requests where periodic reporting can be implemented using a repeated measurement request).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang further in view of Kwak to include the above recited limitations as taught by Kasslin in order to allow the reporting STA to report that something is going wrong as well as the initiating STA to control reporting rules (Kasslin, [0014]).
Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young does not expressly teach wherein the element ID field and the element ID extension indicate a type of subelement as a periodic request subelement.
However, IEEE teaches wherein the element ID field and the element ID extension indicate a type of subelement as a periodic request subelement (IEEE, p. 929 a STA sets the Repeated Measurements Capability Enabled field).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young to include the above recited limitations as taught by IEEE in order to comply with the IEEE standard that offers regulatory bodies a means of standardizing communication (IEEE, p. 122).

Regarding claim 8, Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young teaches the apparatus of claim 1 above.  While Kasher teaches enhanced direction multi-gigabit (EDMG) in the format of the request frame (Kasher, Fig. 7, [0066]-[0067]; the format 700 shown in Fig. 7 may be used in EDMG transmissions),  Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young does not expressly teach wherein the link measurement request frame further comprises a transmit power subelement, the transmit power subelement comprising for each of i transmit chains, an indication of a transmit power used in the transmit chain to transmit a physical layer (PHY) protocol data unit (PPDU) comprising the link measurement request frame and a maximum transmit power of the transmit chain.
However, IEEE teaches wherein the link measurement request frame further comprises a transmit power subelement, the transmit power subelement comprising for each of i transmit chains, an indication of a transmit power used in the transmit chain to transmit a physical layer (PHY) protocol data unit (PPDU) comprising the link measurement request frame and a maximum transmit power of the transmit chain (IEEE, p. 983; the TX power field indicates the target transmit power levels at the antennas and the TX power field contains the STA’s minimum and nonzero maximum transmit power levels).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young to include the above recited limitations as taught by IEEE in order to comply with the IEEE standard that offers regulatory bodies a means of standardizing communication (IEEE, p. 122).

Regarding claim 9, Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young teaches the apparatus of claim 1 above.  Further, Kasher teaches wherein the link measurement frame is encoded in a physical layer (PHY) protocol data unit (PPDU) (Kasher, Fig. 4, [0055]; the link parameters may be computed using the measurements of a PPDU).
Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young does not expressly teach wherein the link measurement request frame comprises an extended transmit power control (TPC) configuration subelement, the extended TPC configuration subelement comprising a channel aggregation field, a number of transmit (TX) chains field, and a reserved field, wherein the channel aggregation field indicates whether the PPDU is transmitted over a 2.16+2.16 GHz or 4.32+4.32 GHz channel or not, and wherein the number of TX chains field indicates a number of transmit chains used in the transmission of the PPDU.
However, IEEE teaches wherein the link measurement request frame comprises an extended transmit power control (TPC) configuration subelement, the extended TPC configuration subelement (IEEE, p. 801; TPC element) comprising a channel aggregation field, a number of transmit (TX) chains field (IEEE, p. 1474; NTx number of transmit chains), and a reserved field, wherein the channel aggregation field indicates whether the PPDU is transmitted over a 2.16+2.16 GHz or 4.32+4.32 GHz channel or not (IEEE, p. 1746-1749; a HT operation element with a primary channel field where the channel field is set and calculated to p. 1748, but the field would indicate whether or not the specified channels are used or not), and wherein the number of TX chains field indicates a number of transmit chains used in the transmission of the PPDU (IEEE, p. 1474 number of transmit chains used in sending the LTFs at the STA transmitting the sounding PPDU).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young to include the above recited limitations as taught by IEEE in order to comply with the IEEE standard that offers regulatory bodies a means of standardizing communication (IEEE, p. 122).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young as applied to claim 1 above, and further in view of Gonikberg et al. (US 2007/0036170 A1), hereafter referred Gonikberg.

Regarding claim 10, Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young teaches the apparatus of claim 1 above.  Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young does not expressly teach further comprising a direct conversion mixer, the direct conversion mixer configured to directly downconvert radio frequency (RF) signals to baseband signals,
wherein the processing circuitry is configured to decode the baseband signals, the baseband signals including the link measurement request frame.
However, Gonikberg teaches further comprising a direct conversion mixer (Gonikberg, [0039]; the PHY modules may use common components such as direct conversion mixers), the direct conversion mixer configured to directly downconvert radio frequency (RF) signals to baseband signals (Gonikberg, [0039]; the PHY module converts inbound RF signals into inbound baseband signals),
wherein the processing circuitry is configured to decode the baseband signals, the baseband signals including the link measurement request frame (Gonikberg, [0034]; the processing module manipulates and processes signals for the entire communication device, including the inbound baseband signals that are output from the direct conversion mixer).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young to include the above recited limitations as taught by Gonikberg in order to coordinate multiple protocols using a shared communication medium (Gonikberg, [0013]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young as applied to claim 1 above, and further in view of Gonikberg further in view of Anderson et al. (US 2016/0218673 A1), hereafter referred Anderson.

Regarding claim 11, Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young teaches the apparatus of claim 1 above.  Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young does not expressly teach wherein the processing circuitry is configured to decode the baseband signals, the baseband signals including the link measurement request frame.
However, Gonikberg teaches wherein the processing circuitry is configured to decode the baseband signals, the baseband signals including the link measurement request frame (Gonikberg, [0034]; the processing module manipulates and processes signals for the entire communication device, including the inbound baseband signals that are output from the direct conversion mixer).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young to include the above recited limitations as taught by Gonikberg in order to coordinate multiple protocols using a shared communication medium (Gonikberg, [0013]).
While Gonikberg suggests various common components can be used by the PHY modules (Gonikberg, [0039]; the PHY modules may use common components such as direct conversion mixers) and downconverting RF signals to IF signals or baseband signals (Gonikberg, [0007]; convert amplified RF signal into baseband signals or IF signals), Kasher in view of Wang in view of Kwak in view of Kasslin in view of Young further in view of Gonikberg does not expressly teach further comprising a super-heterodyne mixer, the superheterodyne mixer configured to downconvert RF signals to intermediate frequency signals prior to generation of baseband signals.
However, Anderson teaches further comprising a super-heterodyne mixer, the superheterodyne mixer configured to downconvert RF signals to intermediate frequency signals prior to generation of baseband signals (Anderson, Fig. 4, [0095]; use of a super heterodyne mixer is contemplated to shift RF signal to IF signals).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang in view of Kwak in view of Kasslin in view of Young further in view of Gonikberg to include the above recited limitations as taught by Anderson in order to shift RF signal frequencies to IF signal frequencies (Anderson, [0095]).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young as applied to claim 1 above, and further in view of Zhang (US 2016/0070341 A1).

Regarding claim 12, Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young teaches the apparatus of claim 1 above.  Further, Kasher teaches further comprising transceiver circuitry coupled to the processing circuitry (Kasher, Fig. 2, transmitter/receiver units connected to the TX/RX spatial processors), the transceiver circuitry coupled to two or more patch antennas for receiving signalling in accordance with a multiple-input multiple-output (MIMO) technique (Kasher, Fig. 1-2, [0035]-[0037]; multiple transmit and multiple receive antennas for MIMO system utilization).
Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young does not expressly teach patch antennas.
However, Zhang teaches patch antennas (Zhang, Fig. 2, [0028]; antenna 210 may be patch antennas, loop antennas, microstrip antennas, and other types of antennas suitable for reception of RF signals).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young to include the above recited limitations as taught by Zhang in order to communicate with RF signals (Zhang, [0028]).

Regarding claim 13, Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young teaches the apparatus of claim 1 above.  Further, Kasher teaches further comprising transceiver circuitry coupled to the processing circuitry (Kasher, Fig. 2, transmitter/receiver units connected to the TX/RX spatial processors), the transceiver circuitry coupled to two or more microstrip antennas for receiving signalling in accordance with a multiple-input multiple-output (MIMO) technique (Kasher, Fig. 1-2, [0035]-[0037]; multiple transmit and multiple receive antennas for MIMO system utilization).
Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young does not expressly teach microstrip antennas.
However, Zhang teaches microstrip antennas (Zhang, Fig. 2, [0028]; antenna 210 may be patch antennas, loop antennas, microstrip antennas, and other types of antennas suitable for reception of RF signals).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young to include the above recited limitations as taught by Zhang in order to communicate with RF signals (Zhang, [0028]).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young as applied to claims 1 and 17 above, and further in view of Malik et al. (US 2016/0345345 A1), hereafter referred Malik.

Regarding claims 21 and 22, Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young teaches the apparatus of claim 1 and the apparatus of claim 17 above.  Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young does not expressly teach wherein the processing circuitry is further configured to: sending at least one additional unsolicited link measurement report frame to the requesting STA during each of the number of reporting intervals after the first reporting interval.	However, Malik teaches wherein the processing circuitry is further configured to: sending at least one additional unsolicited link measurement report frame to the requesting STA during each of the number of reporting intervals after the first reporting interval (Malik, [0022]; in various embodiments, transmitting the LTE-U measurement report can be unsolicited).
It would have been obvious to a person of ordinary skill in the art at the time of the effective filing date of the invention to create the invention of Kasher in view of Wang in view of Kwak in view of Kasslin further in view of Young to include the above recited limitations as taught by Malik in order to perform signal timing detection, sharing, and interference avoidance (Malik, [0002]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODRICK MAK whose telephone number is (571)270-0284. The examiner can normally be reached Monday - Friday 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2416                                                                                                                                                                                                        
/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416